Citation Nr: 1521904	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  13-03 415A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a waiver of overpayment of education benefits in the amount of $2,707.02, to include the question of whether the overpayment was properly created.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Counsel

INTRODUCTION

The Veteran served on active duty from June to September 1997, November 2001 to August 2002, and January to August 2011.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2012 decision of the Buffalo, New York Department of Veterans Affairs (VA) Regional Office (RO).  In August 2012, the Veteran received notice from the Committee on Waivers and Compromises (Committee) that no portion of the debt amount would be waived.  In April 2014, the Veteran appeared at a hearing before the undersigned and a transcript of this hearing is of record.


FINDINGS OF FACT

1.  An overpayment of $2,707.02 was properly created as a result of VA's payment of benefits to Excelsior College in the name of the Veteran at a time when only his daughter was attending that institution. 

2.  There is no indication of fraud, misrepresentation, or bad faith by the Veteran.
 
3.  The Veteran was not at fault in the creation of the overpayment; the record reflects that a school official erroneously certified to VA that he, rather than his daughter, was in attendance at Excelsior College.
 
4.  VA was not at fault in the creation of the overpayment.
 
5.  Recovery of the overpayment would, based on hearing testimony and other evidence in the file regarding the Veteran's financial situation, cause him undue hardship.
 
6.  Recovery of the overpayment would not defeat the purpose of paying the Veteran VA education benefits as he was not in school at the time of the overpayment, but generally defeats the purpose of education benefits as the amount was applied to education costs incurred by his daughter.
 
7.  The failure of the Government to insist upon its right to repayment of the overpayment would not result in unjust enrichment of the Veteran as he did not personally accept any benefit to which he was not entitled.
 
8.  There is no indication the Veteran relinquished a valuable right or incurred a legal obligation in reliance upon the benefits received.


CONCLUSIONS OF LAW

1.  An overpayment of $2,707.02 was properly created.  Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991); 38 U.S.C.A. § 5302(West 2014); 38 C.F.R. § 1.911(c) (2014); VAOPGCPREC 6-98 (Apr. 24, 1998).
 
2.  There is no statutory bar to waiver of recovery of the Veteran's debt resulting from overpayment of education benefits in the amount of $2,707.02.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2014).

3.  Recovery of the overpayment of education benefits would be contrary to the principles of equity and good conscience.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2014).








	(CONTINUED ON NEXT PAGE)


ORDER


Waiver of overpayment of education benefits in the amount of $2,707.02 is granted.


____________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


